Citation Nr: 0903976	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The Board remanded the issue 
back to the RO for additional development in October 2007.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  VA must make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  Assistance shall include obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran had been afforded a VA examination in October 
2003.  The examiner reported that his symptoms were mild to 
moderate.  He was a New York fireman who experienced survival 
guilt related to the fact that so many of his fellow firemen 
were killed while he was on vacation on September 11, 2001.  
He denied suicidal or homicidal ideation and exhibited no 
inappropriate behavior.  There was some evidence of impaired 
impulse control.  Sleep was sometimes poor, with occasional 
combat nightmares, but he generally did not have many sleep 
complaints.  Global Assessment of Functioning (GAF) was 
reported as 65.  The examiner noted that the veteran was able 
to develop and maintain meaningful relationships.

A May 2004 letter from a VA physician reported increased 
nightmares related to combat as well as to the September 11 
attack.  A questionnaire completed by that VA physician for 
the veteran's representative and submitted December 2004 
reported the veteran with a GAF score of 45 and that the 
score for the previous year had been 50.  He reported the 
veteran with suicidal ideation and that the veteran was 
unable to maintain effective relationships.

In the October 2007 remand, the Board requested that a VA 
examiner reconcile the October 2003 VA examination results 
with the December 2004 physician's questionnaire found in the 
claims file.  The examiner also was requested to indicate 
which set of diagnostic criteria from the general rating 
formula for psychiatric disorders best described the 
veteran's current mental impairment.  The Board notes that 
the September 2008 VA examiner failed to do these things.  
The United States Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, the Board finds additional 
development is required prior to appellate review.

On remand, the claims file should be returned to the VA 
psychologist who examined the veteran in September 2008 for 
her opinions on the outstanding issues her report failed to 
cover.  If she is not available to complete her report, then 
the veteran should be scheduled for another VA examination 
and opinion as indicated below.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the veteran's claim.  On remand the AMC/RO should 
contact the veteran and his representative for information 
about all medical providers in order to obtain medical 
records not found already in the claims file.  In addition, 
copies of the veteran's VA outpatient medical records in the 
claims file, from the Brooklyn campus of the VA New York 
Harbor Healthcare System and from the Staten Island VA 
clinic, are dated to June 2008.  On remand the AMC/RO should 
obtain any additional records from VA facilities that are 
pertinent to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, that have treated him for 
his PTSD and whose records have not 
already been made a part of the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of PTSD from the Brooklyn campus 
of the VA New York Harbor Healthcare 
System and from the Staten Island VA 
clinic, for the period from June 2008 to 
the present.  After the veteran has signed 
any appropriate releases, the AMC/RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative should be notified of 
unsuccessful efforts to procure records in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After all available records are 
associated with the veteran's claims file, 
or the time period for the veteran's 
response has expired, the AMC/RO should 
arrange for an opinion from the September 
2008 examiner.  She is requested to 
reconcile, if possible, findings from the 
October 2003 VA examination and from the 
physician's questionnaire received in 
December 2004 from Dr. H.H.S.  The 
examiner is also requested to indicate 
which of the following, (a), (b), (c), or 
(d), best describes the veteran's mental 
impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

Adequate reasons and bases should be 
provided to support the opinion provided.

3.  If the September 2008 VA examiner is 
not available, then the veteran is to be 
scheduled for a VA psychiatric examination 
to determine the severity of his PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination.  The 
examiner is asked, if possible, to 
determine which symptoms are attributable 
to his service-connected PTSD and which, 
if any, are attributable to nonservice-
connected psychiatric disorders.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
The examiner should indicate whether the 
GAF score would change if the nonservice-
connected psychiatric disorders were 
included in the assessment.

The examiner's attention is invited to the 
October 2003 VA examination and to the 
physician's questionnaire received in 
December 2004 and to reconcile these 
findings to the extent possible.  The 
examiner is also requested to indicate 
whether the diagnostic criteria found at 
(a), (b), (c) or (d) (stated above) best 
describes the veteran's mental impairment.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




